—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered January 18, 1990, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the first degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
In the absence of additional facts that might have been developed had a motion been made pursuant to CPL 440.10, we cannot conclude that defendant’s counsel was ineffective on this record, merely because counsel, faced with overwhelming evidence of guilt, presented a risky defense (People v Love, 57 NY2d 998). Accordingly, defendant has failed to show that any possible improper actions on the part of his attorney prejudiced the outcome of the trial (People v Mackey, 155 AD2d 297).
We have considered defendant’s remaining claims, including those raised in his pro se supplemental brief, and find them to be without merit. Concur — Rosenberger, J. P., Ellerin, Asch and Rubin, JJ.